SENTENCIA
El tribunal de instancia dictó sentencia en la que declaró sin lugar la reclamación de daños sufridos por el recurrente como consecuencia de un accidente de tránsito que ocurrió en la Carr. Núm. 2 cuando el recurrente con-ducía su motocicleta por dicha carretera en dirección de Manatí hacia Arecibo. Surge de la exposición narrativa de la prueba que, además de ambas partes, declaró un testigo presencial de los hechos cuyo testimonio puede considerarse *209desinteresado. Dicho testigo declaró que el recurrente con-ducía la motocicleta por la carretera principal a una velo-cidad de 30 a 35 millas por hora; que vio al recurrido parado en la vía secundaria, la cual entra a la Carr. Núm. 2 y que éste “de momento se tiró a cruzar”.
El recurrente tenía a su favor el derecho de paso, lo cual imponía al recurrido la obligación de tomar la precaución necesaria para que al invadir el derecho de aquél, evitara con su acto el accidente. No lo hizo y por eso incurrió en responsabilidad.
Se dicta sentencia en la que se revoca la recurrida y se devuelve el caso al tribunal de instancia para que determine los daños sufridos por el recurrente.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria. El Juez Asociado Señor Rebollo López emitió opinión concurrente.
(Fdo.) Lady Alfonso de Cumpiano

Secretaria General

-O—